Title: To Benjamin Franklin from Elizabeth Hubbart Partridge, 17 September 1776
From: Partridge, Elizabeth Hubbart
To: Franklin, Benjamin


Dear and Ever Honoured Uncle
Boston Septr: 17 1776
Would my Vanity permitt me to think, my long Silence Requier’d an Apology, I might justly Plead ill Health, and want of Spirets, (not want of affection) has deprived me of the Honor and Pleasure, of writing to you before this Time, but I now take up my Pen, to beg the Favour of your kind assistance to the two Gentlemen Messrs: Austen, and Barrett, they are Our Friends, and come with this, on Bussiness to the Congress in which We are Interested; Viz. when Genl: How left this Town, he took a large Quantity of Goods, from Us and others; which was taken from him, on their Passage to Hallifax, by some of the Arm’d Vessels belonging to the United States; an Carri’d into Portsmouth where they ware Libeled, Tryed, and Acquited, but the Capturs have Appealed to Congress. The Gentlemen will Acquant you with the perticulars, and if you can Render them any Servis in this affair, it will be Greatfully Acknowledged by Us.
Pleas to present Our affectionate Regards to Aunt Mecome, to Mr. and Mrs. Beach, and their Little ones, to Our good Friends Mr. and Mrs. Green if they are still with you, and Our Sincere Congratulations if they have got well through the Small Pox.
Mr. Partridge and Our Daughter joyn in Duty to you. May Heaven Smile on your Endeavours to Save your Country from Ruin, and that Every Blessing here and hear after may be your Reward is the Ardent Prayer of Your affectionate Neice
Eliza Partridge
